Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-21961-CIV-ALTONAGA/Torres

    ALAN DERSHOWITZ,

          Plaintiff,

    v.

    NETFLIX, INC.; et al.,

         Defendants.
    ______________________/

                       PLAINTIFF ALAN DERSHOWITZ’S ANSWER TO
                       COUNTERCLAIM OF DEFENDANT LISA BRYANT

          Plaintiff-Counterclaim Defendant Alan Dershowitz (“Professor Dershowitz”) answers and

   affirmatively defends against the Counterclaim [D.E. 48] filed by Defendant Lisa Bryant

   (“Bryant”) as follows:

          1.      In response to paragraph 1 of Bryant’s Counterclaim, Professor Dershowitz

   realleges and incorporates by reference Paragraphs 1 through 138 of the Amended Complaint.

          2.      Professor Dershowitz denies paragraph 2 of Bryant’s Counterclaim.

          3.      Paragraph 3 of Bryant’s Counterclaim purports to be a description of the four-part

   documentary series on Jeffrey Epstein entitled Filthy Rich (“the Series”); Professor Dershowitz

   denies paragraph 3 of Bryant’s Counterclaim and respectfully refers the Court to the Series for its

   content and meaning.

          4.      In response to paragraph 4 of Bryant’s Counterclaim, Professor Dershowitz admits

   that he was interviewed for the Series and admits that he was part of a team of lawyers representing

   Jeffrey Epstein concerning certain criminal charges.        Professor Dershowitz lacks personal



                                                   [1]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 2 of 12




   knowledge sufficient to admit or deny the unexpressed motivations for Defendants’ decision to

   interview him and their “intention” for the Series, and generally denies Bryant’s description of

   Professor Dershowitz’s relationship to the events portrayed or mentioned in the Series. The

   remainder of paragraph 4 of Bryant’s Counterclaim contains a legal argument to which no response

   is required, but which is denied nonetheless.

          5.      Professor Dershowitz denies paragraph 5 of Bryant’s Counterclaim.

          6.      Paragraph 6 of Bryant’s Counterclaim contains legal argument to which no

   response is required, but which is denied nonetheless.

                                    RESPONSE TO THE PARTIES

          7.       In response to Paragraph 7 of Bryant’s Counterclaim, Professor Dershowitz denies

   the allegations as stated, but admits the allegations made in paragraph 3 of the Amended Complaint

   that he “is a citizen and resident of the State of Florida’ and that he “is a distinguished Emeritus

   Professor of Law and constitutional scholar at the Harvard Law School and is now largely retired

   and domiciled in South Florida.”

          8.      In response to paragraph 8 of Bryant’s Counterclaim, Professor Dershowitz admits

   that Bryant is an individual who is a director, showrunner and producer for Radical Media, who

   was the Director, showrunner and producer of the four-part Netflix Epstein series Filthy Rich, and

   who is a citizen of New York. Professor Dershowitz is without knowledge or information

   sufficient to admit or deny the remaining allegations in paragraph 8 pertaining to Ms. Bryant’s

   credentials or other job responsibilities.

          9.      Professor Dershowitz admits paragraph 9 of Bryant’s Counterclaim and further

   avers that Defendant Netflix, Inc.(“Netflix”): has its main headquarters in Los Gatos, California;

   is incorporated under the laws of Delaware and is a citizen of Delaware; is also a citizen of



                                                   [2]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 3 of 12




   California because Netflix Inc.’s headquarters and principal place of business is located at 100

   Winchester Circle, Los Gatos, California 90523; and is registered to do business in Florida as a

   foreign corporation, has offices in Florida and intentionally markets and advertises its services to

   Florida customers.

          10.     Professor Dershowitz admits paragraph 10 of Bryant’s Counterclaim as those

   allegations pertain to Defendants Leroy & Morton Productions LLC and RadicalMedia LLC.

          11.     Professor Dershowitz is without knowledge and information to form a belief of,

   and therefore denies, the allegations contained in paragraph 11 of Bryant’s Counterclaim, except

   avers that Defendant Joseph Berlinger (hereinafter, “Berlinger”) was a producer of the four-part

   Epstein Netflix Series Filthy Rich and is a citizen of New York.

                          RESPONSE TO JURISDICTION AND VENUE

          12.     In response to paragraph 12 of Bryant’s Counterclaim, Professor Dershowitz

   admits that there is subject matter jurisdiction over the causes of action asserted in the Amended

   Complaint and personal jurisdiction over Bryant, but denies each and every remaining allegation

   in paragraph 12 of Bryant’s Counterclaim.

          13.      Professor Dershowitz admits paragraph 13 of Bryant’s Counterclaim.

          14.     Professor Dershowitz admits paragraph 14 of Bryant’s Counterclaim.

          15.     In response to paragraph 15 of Bryant’s Counterclaim, Professor Dershowitz

   admits that the “Appearance Release” provides that New York law governs its terms and

   Professor Dershowitz maintains a New York apartment and provided evidence at the interview

   which took place in that New York apartment, but denies the remaining allegations in paragraph

   15 of Bryant’s Counterclaim.




                                                   [3]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 4 of 12




                        RESPONSE TO ANTI-SLAPP COUNTERCLAIM

          16.     Professor Dershowitz denies paragraph 16 of Bryant’s Counterclaim.

          17.     Professor Dershowitz admits paragraph 17 of Bryant’s Counterclaim and further

   avers what is alleged in paragraphs 18 and 19 of the Amended Complaint, that “[i]n 2008, shortly

   after Epstein’s plea agreement became public, several of Epstein’s alleged victims brought a

   lawsuit against the U.S. Government under the Crime Victims’ Rights Act alleging that

   prosecutors had failed to inform them of the plea. Doe v. United States, Docket No. 08-cv-80736

   (KAM) (S.D. Fla. July 7, 2008) (hereinafter, ‘the CVRA lawsuit’)”, “[a]t the time of filing, Giuffre

   was not one of the alleged Epstein victims in the suit”, and “[s]ix years later, on December 30,

   2014, Giuffre’s attorneys, Bradley Edwards and Paul Cassell, moved, in a public filing, to join

   Giuffre as a plaintiff in the CVRA lawsuit. Giuffre’s motion alleged that: (i) Giuffre had sex with

   several of Epstein’s acquaintances, including Professor Dershowitz, (ii) Epstein required Giuffre

   to have sex six times with Professor Dershowitz, and (iii) Epstein trafficked Giuffre to other

   powerful men, including American politicians, business executives and foreign presidents.”

   (Emphasis in original.)

          18.     In response to paragraph 18 of Bryant’s Counterclaim, Professor Dershowitz avers

   what is alleged in paragraph 25 of the Amended Complaint, that “[b]ecause Giuffre’s false

   accusations against Professor Dershowitz were filed in a public document, media outlets around

   the world began reporting on Giuffre’s accusations that Professor Dershowitz had sexually abused

   her as a minor – a terribly damaging false accusation against a law professor and scholar”, but

   denies each and every remaining allegation in paragraph 18 of Bryant’s Counterclaim.

          19.     Professor Dershowitz admits paragraph 19 of Bryant’s Counterclaim.

          20.     Paragraph 19 of Bryant’s Counterclaim purports to be a description of a lawsuit



                                                   [4]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 5 of 12




   Giuffre v. Dershowitz, No. 19-cv-03377 (LAP)(S.D.N.Y.), statements made therein by Giuffre and

   Professor Dershowitz’s Counterclaims against Giuffre; Professor Dershowitz respectfully refers

   the Court to the pleadings in Giuffre v. Dershowitz, No. 19-cv-03377 (LAP)(S.D.N.Y.), for their

   content and meaning and denies Giuffre’s statements contained in paragraph 20 of Bryant’s

   Counterclaim.

          21.      Paragraph 21 of Bryant’s Counterclaim purports to be a description of the Series

   and its contents; Professor Dershowitz denies this description and respectfully refers the Court to

   the Series itself for its content and meaning. Professor Dershowitz further avers the allegations of

   paragraphs 70-98 of the Amended Complaint as to the presentation of Giuffre and Professor

   Dershowitz in Filthy Rich.

          22.      In response to paragraph 22 of Bryant’s Counterclaim, Professor Dershowitz is

   without knowledge or information sufficient to admit or deny the descriptions of communications

   between Netflix and the other defendants in which Professor Dershowitz was not a participant, nor

   Netflix’s subjective views concerning the reliability of the other defendants, nor Netflix’s

   (admittedly baseless) “belief” about the truth of the allegations in the Amended Complaint.

   Professor Dershowitz denies that the “allegations regarding his interactions with Bryant are false”

   and all other factual assertions concerning his correspondence with other defendants to the extent

   they conflict with his descriptions of same in the Amended Complaint. Professor Dershowitz

   further avers what is alleged in paragraphs 50 and 51 of the Amended Complaint concerning the

   communications between Bryant and Professor Dershowitz on February 25, 2019.

          23.      In response to paragraph 23 of Bryant’s Counterclaim, Professor Dershowitz is

   without knowledge or information sufficient to admit or deny what Netflix “understands” about

   the Release. Professor Dershowitz refers the Court to the Release itself for its content and meaning



                                                   [5]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 6 of 12




   and denies any other descriptions of the terms or import of the Release inconsistent with his

   allegations in the Amended Complaint.

          24.     Professor Dershowitz denies paragraph 24 of Bryant’s Counterclaim.

          25.     Professor Dershowitz denies paragraph 25 of Bryant’s Counterclaim and avers

   what is alleged in paragraphs 56 and 57 of the Amended Complaint concerning the challenge to

   Giuffre.

          26.     Professor Dershowitz admits paragraph 26 of Bryant’s Counterclaim.

          27.     Professor Dershowitz is without knowledge and information to form a belief of,

   and therefore denies, the allegations contained in paragraph 27 of Bryant’s Counterclaim, except

   avers that Giuffre appears in Filthy Rich.

          28.     In response to paragraph 28 of Bryant’s Counterclaim, Professor Dershowitz denies

   the allegations as stated and avers to what is alleged in paragraphs 59-69 of the Amended

   Complaint concerning the communications between Bryant and Professor Dershowitz, including

   the interview of Professor Dershowitz held on June 7, 2019, in Manhattan.

          29.     In response to paragraph 29 of Bryant’s Counterclaim, Professor Dershowitz denies

   the allegations, but avers that in the interview in Manhattan, Professor Dershowitz played a tape

   accurately recording Giuffre’s attorney David Boies stating that Giuffre” was “wrong, simply,

   wrong” to have accused Professor Dershowitz of sexual impropriety and that Professor Dershowitz

   did not have sex with her as she has falsely alleged.

          30.     Professor Dershowitz denies paragraph 30 of Bryant’s Counterclaim.

          31.     Professor Dershowitz denies paragraph 31 of Bryant’s Counterclaim and avers the

   allegations of paragraph 90 of the Amended Complaint.

          32.     In response to paragraph 32 of Bryant’s Counterclaim, Professor Dershowitz refers



                                                   [6]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 7 of 12




   to the Court to the referenced letter for its contents and meaning. Professor Dershowitz denies the

   remainder of the paragraph and avers that the referenced letter was sent 11 months after the June

   7, 2019 interview he understands when the privilege of fair report applies and does not apply.

           33.     In response to paragraph 33 of Bryant’s Counterclaim, Professor Dershowitz refers

   to the Court to the referenced letter for its contents and meaning. Professor Dershowitz denies the

   remainder of the paragraph.

           34.       In response to paragraph 34 of Bryant’s Counterclaim, Professor Dershowitz

   admits that it was on May 27, 2020, Filthy Rich was first distributed by Netflix. Professor

   Dershowitz denies the remainder of the paragraph as purporting to describe portions of the Series

   and avers what is alleged in 70-98 of the Amended Complaint concerning the content of Filthy

   Rich.

           35.       In response to paragraph 35 of Bryant’s Counterclaim, Professor Dershowitz

   admits that the Series falsely presented his dispute with Giuffre as a “he said/she said” and denies

   the remainder of paragraph 35 of Bryant’s Counterclaim and avers what is alleged in paragraph 74

   of the Amended Complaint that it wasn’t a “he said/she said” situation.

           36.     In response to paragraph 36 of Bryant’s Counterclaim, Professor Dershowitz denies

   the allegations as stated, but the Court is respectfully referred to the letter dated February 23, 2021,

   of Nesenoff & Miltenberg LLP and the accompanying draft Complaint against Netflix, the Leroy

   Defendants, Bryant and Berlinger for their meaning and content.

           37.     In response to paragraph 37 of Bryant’s Counterclaim, Professor Dershowitz

   admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a letter dated

   March 15, 2021, replying to the February 23, 2021 Nesenoff & Miltenberg LLP letter and

   accompanying draft Complaint, but denies the allegations contained in paragraph 37 of Bryant’s



                                                     [7]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 8 of 12




   Counterclaim and the Court is respectfully referred to the letter dated March 15, 2021, of Davis

   Wright Tremaine LLP for its meaning and content.

           38.       In response to paragraph 38 of Bryant’s Counterclaim, Professor Dershowitz

   admits that his counsel sent a letter dated April 7, 2021, replying to the March 15, 2021 Davis

   Wright Tremaine, but denies the allegations contained in paragraph 38 of Bryant’s Counterclaim,

   and the Court is respectfully referred to the letter dated April 7, 2021, of Nesenoff & Miltenberg

   LLP for its meaning and content.

           39.       In response to paragraph 39 of Bryant’s Counterclaim, Professor Dershowitz

   admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a letter dated May

   17, 2021, replying to the April 7, 2021 Nesenoff & Miltenberg LLP letter, but denies the

   allegations contained in paragraph 39 of Bryant’s Counterclaim and the Court is respectfully

   referred to the letter dated May 17, 2021, of Davis Wright Tremaine LLP for its meaning and

   content.

           40.       Professor Dershowitz denies paragraph 40 of Bryant’s Counterclaim, but avers that

   on May 27, 2021, Professor Dershowitz, through counsel, timely filed the meritorious Complaint

   in this action.

           41.       Paragraph 41 of Bryant’s Counterclaim is a legal argument to which no response is

   required, but is denied nonetheless.

           42.       Paragraph 42 of Bryant’s Counterclaim is a legal argument to which no response is

   required, but is denied nonetheless.

           43.       Paragraph 43 of Bryant’s Counterclaim is a legal argument to which no response is

   required, but is denied nonetheless.

           44.       Professor Dershowitz further denies each and every allegation in Bryant’s



                                                    [8]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 9 of 12




   Counterclaim not expressly admitted above.

                              RESPONSE TO PRAYER FOR RELIEF

          45.     Professor Dershowitz denies that Bryant is entitled to the relief stated in the Prayer

   for Relief in Bryant’s Counterclaim.

                                    AFFIRMATIVE DEFENSES

          Further responding to Bryant’s Counterclaim, Professor Dershowitz asserts the following

   affirmative defenses without admitting to having the burden of proof and/or the burden of

   persuasion with respect to any of these defenses. By designating the following as defenses,

   Professor Dershowitz does not in any way waive or limit any defenses that are or may be raised

   by his denials, allegations and averments set forth herein. The defenses are pleaded in the

   alternative, are raised to preserve Professor Dershowitz’s right to assert such defenses and are

   raised without prejudice to Professor Dershowitz’s ability to raise other and further defenses.

   Professor Dershowitz reserves the right to amend, supplement and/or otherwise modify this

   Answer to Counterclaim of Bryant, including without limitation the right to assert additional

   defenses that become known to Professor Dershowitz through discovery or otherwise.

                                 FIRST AFFIRMATIVE DEFENSE

          Bryant’s Counterclaim fails to state a cause of action upon which relief may be granted.

                               SECOND AFFIRMATIVE DEFENSE

          Bryant’s Counterclaim is barred because Professor Dershowitz’s defamation cause of

   action stated in the Amended Complaint is meritorious.

                                 THIRD AFFIRMATIVE DEFENSE

          Bryant’s Counterclaim is barred because Professor Dershowitz’s Amended Complaints

   states a cause of action for defamation.



                                                   [9]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 10 of 12




                                FOURTH AFFIRMATIVE DEFENSE

          Bryant’s Counterclaim is barred because Bryant has not suffered any actual harm or

   damages proximately caused by Professor Dershowitz’s assertion of a defamation cause of action

   in the Amended Complaint.

                                 FIFTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Bryant’s Counterclaim is barred because Professor

   Dershowitz has not brought the defamation cause of action with common law malice and did not

   commit any outrageous conduct in bringing the defamation cause of action that was malicious,

   wanton, reckless, or in willful disregard of the rights of Bryant.

                                 SIXTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Bryant’s Counterclaim is barred because it would violate

   Professor Dershowitz’s right to due process under the Fifth and Fourteenth Amendments to the

   U.S. Constitution and Article I, § 6 of the New York State Constitution because among other

   things, the alleged conduct here is not sufficiently reprehensible to warrant any punitive damages.

                               SEVENTH AFFIRMATIVE DEFENSE

          Bryant’s Counterclaim fails because Professor Dershowitz’s Amended Complaint does not

   fall within the ambit of the law upon which Bryant purports to ground her Counterclaim.

                                EIGHTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Bryant’s Counterclaim is barred because Professor

   Dershowitz has not brought the defamation cause of action “for the sole purpose of harassing,

   intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech, petition or

   association rights”, as required in order to be entitled to such damages under the relevant statute



                                                   [10]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 11 of 12




   by which Netflix purports to be entitled to punitive damages.

                                   NINTH AFFIRMATIVE DEFENSE

          Bryant is not entitled to relief on her Counterclaim because she grounds her Counterclaim

   on documents and materials that are inadmissible under Federal Rule of Evidence 408 for the very

   purpose for which Netflix seeks to admit them/relies upon.

                                          PRAYER FOR RELIEF

          WHEREFORE, Professor Dershowitz respectfully requests the Court:

                    (i)     dismiss Bryant’s Counterclaim with prejudice;

                    (ii)    grant all requested relief to Professor Dershowitz sought in the Amended

          Complaint, including an award of reasonable fees and costs; and

                    (iii)   grant such further and other relief as the Court deems just and proper.

                                            JURY DEMAND

          Professor Dershowitz demands a trial by jury of all issues presented herein that are triable

   by a jury.

    Dated:      Miami, Florida                          Respectfully submitted,
                August 23, 2021
                                                        /s/ Philip A. Byler
                                                        Philip A. Byler
                                                        Email: pbyler@nmllplaw.com
                                                        Nesenoff & Miltenberg LLP
                                                        363 Seventh Avenue, 5th Floor
                                                        New York, NY 10001
                                                        Tel: (212) 736-4500
                                                        admitted pro hac vice

                                                        /s/ Sean A. Burstyn
                                                        Sean Alexander Burstyn
                                                        (Florida Bar No. 1028778)
                                                        Email: sean.burstyn@burstynlaw.com
                                                        Burstyn Law PLLC
                                                        1111 Brickell Avenue, Suite 1550
                                                        Miami, FL 33131


                                                      [11]
Case 1:21-cv-21961-CMA Document 52 Entered on FLSD Docket 08/23/2021 Page 12 of 12




                                         Tel: (917) 810-8450
                                         Attorneys for Plaintiff Alan Dershowitz




                                       [12]
